DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendment filed 03/02/2022. Claims 1, 4-7, 10, 13-16 are currently amended; Claims 2, 3, 8, 9, 11 and 12 are previously cancelled; Claims 1, 4-7, 10, 13-16 are pending for examination.

Response to Arguments
2.          Applicant’s arguments filed on 03/02/2022 with respect to claims 1, 10 and 16 have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

	Regarding claim 1, 10 and 16, Kim (US 2014/0317456 A1) still teaches currently amended claim limitations “receiving, from a network, a logged measurement configuration; entering an any cell selection state; transmitting, to the network, the logging information, wherein the serving cell information for the last logged cell comprises: (i) a cell identity of the last logged cell, and (ii) a measurement result of the last logged cell”. See Kim teaches- when UE 120 enters in a weak coverage, receives logged measurement/MDT configuration from network via eNB/base station, to perform logged MDT/measurement; then the UE transmits the logged MDT measurement info to the network via eNB/base station. (see Fig.1,[0008];[0005]; Fig. 2, [0034], [0041]). Also see Kim teaches- logged measurement sample 230 includes the measurement result information for MDT {i.e. serving cell info for last logged cell} that include serving cell identifier and serving cell measurement result value (see [0038], Fig.2)

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
4.   Claim 1, 4, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0317456 A1) {patented as US 9647914 B2}, in view of Futaki (US 2013/0196650 A1).

Regarding claim 1, Kim teaches a method performed by a user equipment (UE) (120/200-Fig. 1/Fig.2) in a wireless communication system, the method comprising: 
	receiving, from a network, a logged measurement configuration (Fig. 2, step 210, [0034]- UE 200 receives logged measurement/MDT configuration from eNB 205 {wherein eNB/base station in a network-see [0005]}, to perform the logged measurement/MDT; [0008]; Fig. 1.) (Hence UE receives logged measurement configuration from network.); 	
	entering an any cell selection state (weak coverage/coverage hole) (see Fig. 1, UE 120 enters in a weak coverage.); 
	transmitting, to the network, the logging information (Fig 2, step 265, [0041]-UE reports the logged MDT measurement information to the eNB 205 {wherein eNB/base station in a network-see [0005]}}; [0008]; Fig.1.)(Hence UE transmits logging information to the network.),
	wherein the serving cell information for the last logged cell {i.e logging information} comprises: (i) a cell identity of the last logged cell {serving cell}, and (ii) a measurement result of the last logged cell {serving cell} ([0038], Fig. 2, logged measurement sample 230 includes the measurement result information for MDT {include serving cell identifier, serving cell channel measurement result value (e.g. RSRP/RSRQ)}.).
	Reider does not teach generating, while the UE is in the any cell selection state, logging information for the any cell selection state based on the received logged measurement configuration, and wherein the logging information for the any cell selection state comprises serving cell information for a last logged cell that the UE was camping on before the UE entered the any cell selection state, and
	However, in an analogous art, Futaki teaches generating, while the UE is in the any cell selection state (coverage hole-Fig. 4, S2), logging information(measurement and logging-Fig.4, S1-2) for the any cell selection state (coverage hole) ([0018], in a case a radio terminal (UE) being camped in a coverage hole, the radio terminal (UE) continues MDT measurement and Logging only in a specific time-period; also see Fig.4-S-2 and S2;  [0172]) based on the received logged measurement configuration(S0-Fig. 4)([0154], Fig. 4, S0- when the radio terminal detects a coverage hole (S0: Idle MDT configuration) is received by UE. ) (Hence while UE in coverage hole, generates logging information for coverage hole based on received logged measurement configuration.); and 
	wherein the logging information(measurement and logging) for the any cell selection state (coverage hole) comprises serving cell information ( Fig. 4, [0172], after S10: Serving cell degradation detection, measurement and measurement result logging (S1-2 ){for a old serving cell-see [0269]} are continued until  a coverage hole is detected (S2: Coverage hole detection).) for a last logged cell(serving cell/allowed cell-eNB-Fig. 4) that the UE was camping on before the UE entered the any cell selection state (coverage hole)(see Fig.4-wherein UE was camping on serving cell that is the last logged cell before the UE enters the coverage hole.) (Hence logging info for coverage hole comprises serving cell info for last logged cell that UE was camping on before enters the coverage hole.), and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Futaki and apply them on the teaching of Kim to provide coverage optimization and inter-cell interference avoidance (interference mitigation process). (Futaki; [0034]; [0171]) 

Regarding claim 10, Kim teaches a user equipment (UE) (120/200-Fig. 1/Fig.2) configured to operate in a wireless communication system, the UE comprising:
at least one radio frequency (RF) transceiver (1300-Fig. 13; [0118]);
at least one processor (1315-Fig. 13; [0118]); and
at least one memory operably connected to the at least one processor (1315) and storing instructions that, based on being executed by the at least one processor, perform operations ( [0121] ) comprising:
	receiving, from a network via the at least one RF transceiver (1300 Fig. 13; [0118]), a logged measurement configuration (Fig. 2, step 210, [0034]- UE 200 receives logged measurement/MDT configuration from eNB 205 {wherein eNB/base station in a network-see [0005]}, to perform the logged measurement/MDT; [0008]; Fig. 1.) (Hence UE receives via transceiver, logged measurement configuration from network.); 	
	entering an any cell selection state (weak coverage/coverage hole) (see Fig. 1, UE 120 enters in a weak coverage.); 
	transmitting, to the network, via the at least one RF transceiver (1300 Fig. 13; [0118]), the logging information (Fig 2, step 265, [0041]-UE reports the logged MDT measurement information to the eNB 205 {wherein eNB/base station in a network-see [0005]}}; [0008]; Fig.1.)(Hence UE transmits via transceiver, logging information to the network.),
	wherein the serving cell information for the last logged cell {i.e logging information} comprises: (i) a cell identity of the last logged cell {serving cell}, and (ii) a measurement result of the last logged cell {serving cell} ([0038], Fig. 2, logged measurement sample 230 includes the measurement result information for MDT {include serving cell identifier, serving cell channel measurement result value (e.g. RSRP/RSRQ)}.).
	Reider does not teach generating, while the UE is in the any cell selection state, logging information for the any cell selection state based on the received logged measurement configuration, and wherein the logging information for the any cell selection state comprises serving cell information for a last logged cell that the UE was camping on before the UE entered the any cell selection state, and
	However, in an analogous art, Futaki teaches generating, while the UE is in the any cell selection state (coverage hole-Fig. 4, S2), logging information(measurement and logging-Fig.4, S1-2) for the any cell selection state (coverage hole) ([0018], in a case a radio terminal (UE) being camped in a coverage hole, the radio terminal (UE) continues MDT measurement and Logging only in a specific time-period; also see Fig.4-S-2 and S2;  [0172]) based on the received logged measurement configuration(S0-Fig. 4)([0154], Fig. 4, S0- when the radio terminal detects a coverage hole (S0: Idle MDT configuration) is received by UE. ) (Hence while UE in coverage hole, generates logging information for coverage hole based on received logged measurement configuration.); and 
	wherein the logging information(measurement and logging) for the any cell selection state (coverage hole) comprises serving cell information ( Fig. 4, [0172], after S10: Serving cell degradation detection, measurement and measurement result logging (S1-2 ){for a old serving cell-see [0269]} are continued until  a coverage hole is detected (S2: Coverage hole detection).) for a last logged cell(serving cell/allowed cell-eNB-Fig. 4) that the UE was camping on before the UE entered the any cell selection state (coverage hole)(see Fig.4-wherein UE was camping on serving cell that is the last logged cell before the UE enters the coverage hole.) (Hence logging info for coverage hole comprises serving cell info for last logged cell that UE was camping on before enters the coverage hole.), and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Futaki and apply them on the teaching of Kim to provide coverage optimization and inter-cell interference avoidance (interference mitigation process). (Futaki; [0034]; [0171]) 

Regarding claim 16, Kim teaches a processing apparatus configured to control a user equipment (UE) (120/200-Fig.1/Fig. 2) to operate in a wireless communication system, the processing apparatus comprising:
at least one processor (1315-Fig. 13); and
at least one memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations ( [0121] ) comprising:
	receiving, from a network, a logged measurement configuration (Fig. 2, step 210, [0034]- UE 200 receives logged measurement/MDT configuration from eNB 205 {wherein eNB/base station in a network-see [0005]}, to perform the logged measurement/MDT; [0008]; Fig. 1.) (Hence UE receives logged measurement configuration from network.); 	
	entering an any cell selection state (weak coverage/coverage hole) (see Fig. 1, UE 120 enters in a weak coverage.); 
	transmitting, to the network, the logging information (Fig 2, step 265, [0041]-UE reports the logged MDT measurement information to the eNB 205 {wherein eNB/base station in a network-see [0005]}}; [0008]; Fig.1.)(Hence UE transmits logging information to the network.),
	wherein the serving cell information for the last logged cell {i.e logging information} comprises: (i) a cell identity of the last logged cell {serving cell}, and (ii) a measurement result of the last logged cell {serving cell} ( [0038], Fig. 2, logged measurement sample 230 includes the measurement result information for MDT {include serving cell identifier, serving cell channel measurement result value (e.g. RSRP/RSRQ)}.).
	Reider does not teach generating, while the UE is in the any cell selection state, logging information for the any cell selection state based on the received logged measurement configuration, and wherein the logging information for the any cell selection state comprises serving cell information for a last logged cell that the UE was camping on before the UE entered the any cell selection state, and
	However, in an analogous art, Futaki teaches generating, while the UE is in the any cell selection state (coverage hole-Fig. 4, S2), logging information(measurement and logging-Fig.4, S1-2) for the any cell selection state (coverage hole) ([0018], in a case a radio terminal (UE) being camped in a coverage hole, the radio terminal (UE) continues MDT measurement and Logging only in a specific time-period; also see Fig.4-S-2 and S2;  [0172]) based on the received logged measurement configuration(S0-Fig. 4)([0154], Fig. 4, S0- when the radio terminal detects a coverage hole (S0: Idle MDT configuration) is received by UE. ) (Hence while UE in coverage hole, generates logging information for coverage hole based on received logged measurement configuration.); and 
	wherein the logging information(measurement and logging) for the any cell selection state (coverage hole) comprises serving cell information ( Fig. 4, [0172], after S10: Serving cell degradation detection, measurement and measurement result logging (S1-2 ){for a old serving cell-see [0269]} are continued until  a coverage hole is detected (S2: Coverage hole detection).) for a last logged cell(serving cell/allowed cell-eNB-Fig. 4) that the UE was camping on before the UE entered the any cell selection state (coverage hole)(see Fig.4-wherein UE was camping on serving cell that is the last logged cell before the UE enters the coverage hole.) (Hence logging info for coverage hole comprises serving cell info for last logged cell that UE was camping on before enters the coverage hole.), and 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Futaki and apply them on the teaching of Kim to provide coverage optimization and inter-cell interference avoidance (interference mitigation process). (Futaki; [0034];[0171]) 

Regarding claim 4 and 13, Kim further teaches wherein the measurement result of the last logged cell (serving cell) comprises at least one of a reference signal received power (RSRP), a reference signal received quality (RSRQ), a received signal code power (RSCP), a signal-to-noise ratio, a primary common control physical channel (P-CCPCH) RSCP, a received signal level, or a pilot pseudonoise (pn) phase and pilot strength of the specific cell ([0038], Fig. 2, logged measurement sample 230 includes the measurement result informations { include serving cell identifier (global cell id), serving cell channel measurement result value (e.g. RSRP/RSRQ)} for MDT).

5.   Claim 5-7, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0317456 A1) {patented as US 9647914 B2}, in view of Futaki (US 2013/0196650 A1), further in view of Reider (US 2017/0105136 A1).

Regarding claim 5 and 14, Kim teaches UE is performing logging measurement based on the received logged measurement configuration and transmitting logged measurement to the network.
	Kim-Futaki does not teach wherein the logging information for the any cell selection state further comprises an indication that the any cell selection state is detected.
	However, in an analogous art, Reider teaches wherein the logging information for the any cell selection state further comprises an indication that the any cell selection state is detected ( [0124], the mobile device 200 performs logged MDT measurement session according to the step 402 for" any cell selection”; wherein [0102], in " any cell selection state" 806, a record is stored according to the step 402 including an event indicator (e.g., " any cell selection").).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Reider and apply them on the teaching of Kim- Futaki  for an efficient buildout or upgrade of a cellular network and/or for improving network coverage(Reider; [0141]).
Regarding claim 6 and 15, Kim teaches UE is performing logging measurement based on the received logged measurement configuration and transmitting logged measurement to the network.
	Kim-Futaki does not teach wherein the any cell selection state corresponds to a state in which the UE did not find a suitable cell or acceptable cell to camp on.
	However, in an analogous art, Reider teaches wherein the any cell selection state corresponds to a state in which the UE did not find a suitable cell or acceptable cell to camp on ( [0133], time spent in "any cell selection state" 806 indicates a duration of the lack of coverage (e.g., within the coverage hole 118); then see [0058], in the hole 118, indicated at reference sign 604, wherein the mobile device 200 is not normally camped on a cell of the cellular network 100. Hence the any cell selection” state corresponds to a state in which the mobile did not find any cell to camp on.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Reider and apply them on the teaching of Kim- Futaki for an efficient buildout or upgrade of a cellular network and/or for improving network coverage(Reider; [0141]).

Regarding claim 7, Kim teaches UE is performing logging measurement based on the received logged measurement configuration and transmitting logged measurement to the network.
	Kim-Futaki does not teach wherein the any cell selection state is a state in which the UE performs a cell selection process to find a suitable cell or acceptable cell to camp on.
However, in an analogous art, Reider teaches wherein the any cell selection state is a state in which the UE performs a cell selection process to find a suitable cell or acceptable cell to camp on ( [0027]; [0067],in cell selection process 704, the mobile device 200 searches for a suitable cell. Wherein [0074], in the 704 (RRC idle mode in Fig. 8), the mobile device is in the "any cell selection state" 806; then The transition to the RRC connected mode after camping on a "suitable cell" or on an "acceptable cell" is indicated at reference signs 808 and 810, respectively.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Reider and apply them on the teaching of Kim- Futaki for an efficient buildout or upgrade of a cellular network and/or for improving network coverage(Reider; [0141]).

Conclusion
6.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415